



Exhibit 10.6


 
SUPERVALU INC.
 
P.O. Box 990
Minneapolis, MN 55440
952 828 4623





July 25, 2016
Mark Gross


Dear Mark:
This letter agreement amends your employment letter agreement dated February 2,
2016 (the “Offer Letter”) to revise your benefit related to personal use of
Supervalu’s corporate aircraft. Commencing July 25, 2016, you will continue to
have reasonable personal use of Supervalu corporate aircraft for calendar year
2016 and each subsequent calendar year in which you remain employed, in each
case, subject to review and approval by the Board on an annual basis and subject
to (i) any business use of such aircraft taking precedence over any personal use
by you and (ii) Supervalu continuing to own its own corporate aircraft. However,
the requirement that you reimburse to Supervalu the entire incremental or
variable cost to Supervalu of such aircraft use shall be modified such that you
shall only be required to reimburse Supervalu for such incremental or variable
costs to the extent such incremental or variable costs exceed $50,000 in a
fiscal year, provided that personal use included in such $50,000 amount must be
ancillary to your business use of the corporate aircraft. Any amounts in excess
of or outside of the $50,000 allowance shall continue to be reimbursed to
Supervalu pursuant to the terms of the Aircraft Time Sharing Agreement between
you and Supervalu dated March 8, 2016.




 
 
Sincerely,
 
 
 
 
 
 
 
SUPERVALU INC.
 
 
 
By:
 
 
 
 
 
 
 
              /s/ GERALD STORCH
 
 
 
Name: Gerald Storch
 
 
 
Title: Non-Executive Chairman of the Board
 
 
 
Date: July 25, 2016
 
 
 
 
 
 
 
 
 
 
 
AGREED AND ACKNOWLEDGED:
 
 
 
 
 
 
 
              /s/ MARK GROSS
 
 
 
Name: Mark Gross
 
 
 
Date: July 25, 2016
 






